Dismissed and Memorandum Opinion filed November 22, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00939-CR
                                    ____________

                       TINA CHRISTINE MELVIN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


               On Appeal from County Criminal Court at Law No. 11
                              Harris County, Texas
                          Trial Court Cause No. 1739294


                            MEMORANDUM OPINION

       A written request to withdraw the notice of appeal in this case, personally signed by
appellant, has been filed with this Court. See TEX. R. APP. P. 42.2. Because this Court
has not delivered an opinion, we grant appellant=s request.

       Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to
issue the mandate of the Court immediately.


                                      PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish C TEX. R. APP. P. 47.2(b)